DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The term “gantry carriage assembly” has been interpreted below as a carriage assembly which is/can be used in/with a gantry assembly.
In claim 9, the recitation “a gantry carriage assembly moveable along a gantry frame assembly and configured to support a gantry bridge, the gantry carriage assembly” has been interpreted below as if the gantry frame assembly and the gantry bridge are not elements of the claimed gantry carriage assembly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “pair of guide wheels configured to accommodate the longitudinal member of the gantry truss therebetween” multiple instances. The limitation is indefinite because it attempts to define the position of the claimed entity (i.e. wheels) in terms of a second entity (i.e. longitudinal member and gantry truss) not forming part of the claimed entity. Thus, the scope of the claim is unclear. 
Claim(s) 2-8 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim(s) 2 recite(s) the limitation “a substantially vertical axis of rotation” which is indefinite. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is unclear with respect to what element/orientation the axis is “vertical” as no other orientation of any other component is defined in the claims.  
Claim(s) 5, 11, 17 recite(s) the limitation “between approximately 85 degrees and approximately 125 degrees” which is/are indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6, 12, and 14 are indefinite because it is unclear how the recited features that are not part of claimed gantry carriage assembly further limit the claimed gantry carriage assembly. 
Claim 9 recites the limitations “pair of guide wheels defining a space therebetween configured to receive an outer surface of a truss of the gantry frame assembly”  and “at least one guide wheel includes at least two points of contact on a longitudinal member of the gantry frame assembly” which make the scope of the claim unclear. Are the wheels receiving/contacting a truss of the gantry frame assembly, a longitudinal member of the gantry frame assembly, or both?
Claim(s) 10-14 is/are rejected as being dependent from claim 9 and therefor including all the limitation thereof.
Claim 15 has the same 112b issue as claim 1 above. 
Claim 15 also recites/introduces the limitation “a gantry truss” twice. Thus, the scope of the claim unclear. Are the claimed/introduced gantry trusses same or different? According to other claims and applicant’s specification, they are the same gantry truss. 
Claim(s) 16-20 is/are rejected as being dependent from claim 15 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 is directed to the structure of the gantry truss member which is not an element of the claimed gantry carriage assembly. Thus, claim 6 fails to further limit the subject matter of claim 1. 
Claim 12 is directed to the structure of the gantry frame assembly which is not an element of the claimed gantry carriage assembly. Thus, claim 12 fails to further limit the subject matter of claim 9. 
Claim 14 is directed to the structure of the gantry bridge which not an element of the claimed gantry carriage assembly. Thus, claim 14 fails to further limit the subject matter of claim 9. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (20200282593 – of record). 
Regarding claims 1-2 and 9, Le discloses a gantry carriage assembly (80: Figs. 9-10) comprising:
a support plate (84) having a first end (Figure 9, left end) and a second end
(Figure 9, right end);
first guide wheels (rollers 86 at left) secured to the first end of the support plate, the first guide wheels including a first pair of guide wheels (upper and lower rollers at the left) configured to accommodate a longitudinal member (74) of a gantry truss (72) therebetween, where the first pair of guide wheels are disposed apposite from one another across the longitudinal member (See figure 9); and
second guide wheels (rollers 86 at right) secured to the second end of the support plate opposite the first end, the second guide wheels including a second pair of guide wheels (upper and lower rollers at the left) configured to accommodate the longitudinal member of the gantry truss therebetween, wherein the second pair of guide wheels are disposed opposite from one another across the longitudinal member (See figure 9-10 and international written opinion, REF-OTHER of record); 
wherein individual guide wheels of the first guide wheels and the second guide wheels are disposed to rotate relative to the support plate about a substantially vertical axis of rotation  and wherein the first pair of guide wheels and the second pair of guide wheels include a wheel profile shaped such that at least one guide wheel includes at least two points of contact the longitudinal member, the at least two points of contact being tangential to a surface of the longitudinal member (lateral guide wheels inherently rotate about a substantially vertical axis of rotation with respect to its horizontal/lateral orientation and include at least two points of contact tangential to a surface of the longitudinal member: See Figs. 9-10 as well as knowledge in the prior art of record about lateral guide wheels), 
the taught gantry carriage assembly is patentably indistinct from the claimed carriage assembly, and therefore, it is expected to be capable of moving along a gantry frame assembly and supporting a gantry bridge. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Claim(s) 1-2, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenz (AT 394989B – with English machine translation of record).
Regarding claims 1-2, 7, 9 and 13, Le discloses a gantry carriage assembly (abstract) comprising:
a support plate (trolley 1 having a plate-like shape and capable of supporting a bridge/crane) having a first end (Figure 1, left end) and a second end (Figure 1, right end);
first guide wheels (front guide rollers 5, Fig. 1) secured to the first end of the support plate, the first guide wheels including a first pair of guide wheels (opposed pair of front guide rollers 5, Figs. 1-2) capable of accommodating a longitudinal member (4) of a gantry truss therebetween, where the first pair of guide wheels are disposed apposite from one another across the longitudinal member (See Figs. 2-3); 
second guide wheels (back guide rollers 5, Fig. 1) secured to the second end of the support plate opposite the first end, the second guide wheels including a second pair of guide wheels (opposed pair of back guide rollers 5, Figs. 1-2) capable of accommodating the longitudinal member (4) of the gantry truss therebetween, wherein the second pair of guide wheels are disposed opposite from one another across the longitudinal member (See Figs. 2-3); and
a top guide wheel (running wheel 3) secured to a top portion of the support plate such that the top guide wheel extends below a plane defined by the support plate, rests on a top surface of the longitudinal member, and contacts the top surface of the longitudinal member (Fig. 1 and accompanying text);
wherein individual guide wheels of the first guide wheels and the second guide wheels are disposed to rotate relative to the support plate about a substantially vertical axis of rotation (vertical axis of rotation 12 of 5 which is substantially vertical relative to a horizontal orientation of 1: See Fig. 1 and accompanying text; lateral guide wheels inherently rotate about a substantially vertical axis of rotation with respect to its horizontal/lateral orientation) and wherein the first pair of guide wheels and the second pair of guide wheels include a wheel profile shaped such that at least one guide wheel includes at least two points of contact with the longitudinal member, the at least two points of contact being tangential to a surface of the longitudinal member (each roller 5 includes an upper, middle, lower points contact tangential to a surface of the longitudinal member: See Figs. 3; inherent feature of lateral guide rollers in view of knowledge in the prior art of record about lateral guide wheels), 
wherein the taught gantry carriage assembly is patentably indistinct from the claimed carriage assembly, and therefore, it is expected to be capable of moving along a gantry frame assembly and supporting a gantry bridge. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.

    PNG
    media_image1.png
    466
    694
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-7, 9, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marine Corps Systems Command  (3D-Printed Concrete Barracks Robotic Construction Research – YouTube video - NPL of record) in view of Kuenz (AT 394989B – with English machine translation of record) and/or Payre (EP 0152362A2 – with English machine translation of record). 
Regarding claim(s) 1, 2, 4, 6-7, 9, 12-16 and 18-20, Marine Corps Systems Command, hereinafter MCSC, discloses/suggests a three-dimensional additive construction system (See YouTube video and annotated Figures below) comprising:
a gantry frame assembly including one or more gantry trusses (See YouTube video and annotated Figure below); 
a gantry bridge assembly including a trolley moveable along the gantry bridge, the trolley being configured to secure a supply hose thereto (See YouTube video and annotated Figure below); and 
a gantry carriage assembly secured to a gantry truss of the one or more gantry trusses such that the gantry carriage assembly is moveable along the gantry truss (See YouTube video and annotated Figure below), the gantry carriage assembly including: 
a support plate having a first end and a second end, the support plate capable of sliding along the gantry frame assembly and capable of supporting the gantry bridge assembly (See YouTube video and annotated Figure below); 
first guide wheels secured to the first end of the support plate (See YouTube video and annotated Figure below), the first guide wheels including a first pair of guide wheels defining a space therebetween configured to receive/accommodate a longitudinal member of the gantry truss of the one or more gantry trusses therebetween, the first pair of guide wheels are capable of rotating relative to the support plate, the first pair of guide wheels are disposed opposite from one another across the longitudinal member (See YouTube video and annotated Figures below); and 
second guide wheels secured to the second end of the support plate opposite the first end, the second guide wheels including a second pair of guide wheels  defining a space therebetween configured to receive/accommodate the longitudinal member of the gantry truss of the one or more gantry trusses therebetween,  the second pair of guide wheels are capable of rotating relative to the support plate, the second pair of guide wheels are disposed opposite from one another across the longitudinal member (2nd set of lateral guide wheels not visible in the YouTube video; however, a person of ordinary skill in the would have readily recognized that the front end and back end of the gantry carriage assembly should be the same);
wherein the first guide wheels and the second guide wheels include at least one guide wheel having a wheel profile such that the at least one guide wheel contacts the longitudinal member at two points of contact that are tangential to a surface of the longitudinal member (the taught lateral guide wheels have a circular wheel profile with an arc segment contacting the longitudinal member such that at least two points along the arc segment are tangential to a side surface of the longitudinal member: See YouTube video and annotated Figures below as well as knowledge in the prior art of record about lateral guide wheels); 
wherein the gantry carriage assembly is slidable along the longitudinal member of the gantry truss via the first guide wheels and the second guide wheels (See YouTube video and annotated Figures below);
wherein individual guide wheels of the first guide wheels and the second guide wheels are disposed to rotate relative to the support plate about a substantially vertical axis of rotation (lateral guide wheels inherently rotate about a substantially vertical axis of rotation with respect to its horizontal/lateral: See YouTube video and annotated Figures below as well as knowledge in the prior art of record about lateral guide wheels). 
wherein the one or more gantry trusses is/are triangular trusses, and the longitudinal member is  one longitudinal member of three longitudinal members  (See YouTube video and annotated Figures below); and 
wherein the gantry bridge includes a vertical truss secured to the support plate (See YouTube video and annotated Figure below).


    PNG
    media_image2.png
    649
    1133
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    470
    704
    media_image3.png
    Greyscale

	
MCSC fails to clearly show the two (i.e. front and back) pairs of lateral guide wheels and fails to disclose a top guide wheel. 
In the same field of endeavor, carriage assemblies having guide wheels for moving/supporting a bridge/gantry (P0013), Kuenz discloses the technique of providing a first pair of guide wheels (front lateral guide rollers 5) disposed opposite from one another across a longitudinal member (running rail 4) and a second set of guide wheels (back lateral guide rollers 5) such that they are disposed opposite from one another across the longitudinal member (Figs. 1-3), the first set and second set of guide wheels having a vertical axes of rotation (12), secured to ends of a support plate (1: Fig. 1), and configured to contact the longitudinal member at multiple points tangentially (Fig. 3), and providing a top guide wheel (3) secured to a top portion of the support plate (1) such that the top guide wheel contacts and rests on a top surface of the longitudinal member and extends below a plane defined by the support plate for the benefit(s) of enhancing track and/or lateral guidance (P0013, 0036, 0021, Figs. 1-3). 


In the same field of endeavor, carriage assemblies having guide wheels for moving/supporting a bridge/gantry (P0001), Payre discloses the technique of providing lateral guide wheels and top guide wheels for the benefit(s) of ensuring rectilinear guidance (P0010-0012, Fig. 1). 

    PNG
    media_image4.png
    329
    542
    media_image4.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gantry carriage assembly of MCSC in view of Kuenz and/or Payre by providing front and back (i.e. two) pairs of lateral guide wheels and a top guide wheel to the support plate for the benefit(s) of enhancing/ensuring rectilinear/track guidance of the support plate. 
Claim(s) 3-5, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marine Corps Systems Command in view of Kuenz and/or Payre as applied to claims 1, 9, and 15 above, and further in view of Schroeder (US 2009012734) and/or Hurd (US 20140076192). 
Regarding claim(s) 3-5, 10-11, and 16-17, the combination fails to disclose a concave wheel profile and an angle between the first contact surface and the second contact surface is between 85 to 125 degrees. 
In the same field of endeavor, carriage assemblies having guide wheels, Schroeder discloses the technique of providing to guide wheels a concave wheel profile that is at least partially rounded between a first contact surface and a second contact surface that are configured to contact a longitudinal member at two points that are tangential to a surface of the longitudinal member, wherein an angle between the first contact surface and the second contact surface is between 85 to 125 degrees (P0007, 0041-0043, Fig. 1, Fig. 7) for the benefit(s) enhancing/controlling movement/guidance of the guide wheels along the longitudinal member (abstract, P0028). 

    PNG
    media_image5.png
    393
    526
    media_image5.png
    Greyscale


In analogous art, movable carriages with rails and wheels, Hurd discloses the technique of providing to guide wheels a concave wheel profile (142) that is at least partially rounded between a first contact surface and a second contact surface that are configured to contact a longitudinal member (104) at two points that are tangential to a surface of the longitudinal member, wherein an angle between the first contact surface and the second contact surface is capable of being between 85 to 125 degrees for the benefit(s) of enhancing movement/guidance of the guide wheels along the longitudinal member (P0024, Fig. 2). 

    PNG
    media_image6.png
    239
    580
    media_image6.png
    Greyscale

A person of ordinary skill in the art would have known/recognized that the profile/shape and angle between contact surfaces/points of the guide wheels relative to the longitudinal member are adjustable parameters that optimize friction between them and movement/guidance of the guide wheels along the longitudinal member. Additionally, the features of these claims concern with slight modifications to the guide wheels which is common and comes within the scope of the customary practice followed by persons of ordinary skill in the art as they yield the predicable advantages/results of optimizing friction and/or enhancing movement/guidance. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the gantry carriage assembly of MCSC in view of Schroeder and/or Hurd by providing to guide wheels a concave wheel profile that is at least partially rounded between a first contact surface and a second contact surface that are configured to contact a longitudinal member at two points that are tangential to a surface of the longitudinal member, wherein an angle between the first contact surface and the second contact surface is between 85 to 125 degrees for the benefit(s) enhancing/controlling movement/guidance of the guide wheels along the longitudinal member and/or for the benefit(s) enhancing/controlling movement/guidance of the guide wheels along the longitudinal member and/or optimizing friction between them.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record, alone or combination, fails to disclose or suggest  “a tab extending from a bottom of the support plate, the tab including: an arcuate opening that circumscribes at least a portion of the longitudinal member, and a pair of prongs that extend below the longitudinal member and at least partially wrap around the longitudinal member such that the carriage assembly is prevented from lifting off the longitudinal member”. No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.

Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Haustein  (US 20190329279) discloses a carriage assembly (10) substantially as claimed by applicant in at least claim 1 (Fig. 8 and accompanying text) and guide wheels having a concave wheel profile 83a (P0080, Fig. 9);
Bramberger  (US 20220032500) discloses/shows a carriage assembly (15/16) substantially as claimed by applicant in at least claim 1 (Fig. 4 and accompanying text); and
KILLINGER (DE 3425682 with English machine translation - attached) discloses a carriage assembly comprising: a support plate with ends (10), a first pair guide wheels (31, 27), a second guide wheels (19, 24), a longitudinal member (35), and a top wheel (17) having features/arrangement as instantly claimed (Figs.  1-2 and accompanying text). Thus, KILLINGER discloses a carriage assembly substantially as claimed by applicant in at least claims 1 and 9. 

    PNG
    media_image7.png
    472
    566
    media_image7.png
    Greyscale

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743